Citation Nr: 0308037	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  92-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1999 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2001, the 
Board, in pertinent part, remanded the issue of entitlement 
to service connection for hepatitis C, in order to obtain 
additional evidence.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records do not indicate the 
presence of hepatitis C, or any problems deemed symptomatic 
of hepatitis C, nor do they indicate that he was accorded any 
blood transfusions in service.

2.  Hepatitis C is first identified many years following the 
veteran's separation from service, and has not been found to 
be related to his service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
various supplemental statements of the case issued in the 
development of this appeal.  The supplemental statement of 
the case issued on February 2003 specifically set forth the 
provisions of VCAA.  In addition, he was, during the course 
of this appeal, repeatedly requested to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits he sought, 
and the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for Hepatitis C

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In the instant appeal, the Board first notes that the 
veteran's service medical records are devoid of any reference 
to treatment for hepatitis C; likewise, the medical evidence 
does not show that any medical problem incurred by the 
veteran during service was later deemed to be a manifestation 
or symptom of hepatitis C.  In particular, while the veteran 
has contended that he was exposed to hepatitis C while in 
Vietnam, through exposure to tainted blood from open cuts, 
there are no records reflecting any such exposure.  Likewise, 
these records do not show that he underwent a blood 
transfusion as part of any medical treatment.  The report of 
his separation medical examination, dated in May 1969, shows 
that he was clinically evaluated as normal in all relevant 
aspects, to include laboratory testing, and does not note the 
inservice presence of either hepatitis C, or symptoms 
thereof.

The medical evidence first demonstrates the presence of 
hepatitis C in July 1999; the report of laboratory testing 
dated in that month notes that the veteran was repeatedly 
reactive for hepatitis C.  This record, however, is dated 
more than 30 years subsequent to his separation from active 
service.  The evidence does not show that hepatitis C had 
been manifested prior to 1999, nor does it demonstrate that 
the hepatitis C first shown years after service was related 
to that service.  See 38 C.F.R. § 3.303(d) (2002).  It must 
particularly be noted that hepatitis, including hepatitis C 
or a blood disorder, is not a disease for which presumptive 
service connection may be granted under the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a) (2002).  Further, in the 
absence of evidence of chronic hepatitis in service, 
including a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, chronicity of 
symptomatology is not demonstrated.  38 C.F.R. § 3.303(b) 
(2002).

The Board notes that the veteran has alleged that his 
hepatitis C is the product of inservice exposure to 
contaminated blood.  These allegations, however, can be 
assigned no probative weight.  In view of the fact that he 
has not demonstrated that he has any medical training or 
knowledge, these assertions are no more than unsupported 
conjecture.  See Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), and Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In brief, the evidence first shows the presence of hepatitis 
C many years following the veteran's separation from service, 
and does not show that the presence of that disorder at that 
time was in any manner related to such service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

